Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/713944 
    
        
            
                                
            
        
    

Parent Data16713944, filed 12/13/2019 Claims Priority from Provisional Application 62780042, filed 12/14/2018

1.	Claims presented for examination: 1-22

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-6 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himel et al.  (Pub. No. US 2014/0006489 A1) in view of Reed (Patent No. US 5,715,473) and further in view of Gilligan et al.  (Pub. No. US 2015/0262444 A1).
As to claim 1, Himel discloses a system, comprising: 
a server (web server 250) (paragraph 0036); 
one or more databases (profile store 205) (paragraph 0035); and 
a computer program product in a computer readable medium (computer-readable medium) (paragraph 0059) configured to cause the server to 
allow users to interact with items of content, then use the interaction to determine calculated objective parameters about the users (user interaction counts can be) (paragraph 0050),
Himel discloses the feedback can be presented in manner such that the integrity ratings, integrity scores, and/or user interaction counts can be broken down…) (paragraph 0050).  Himel does not explicitly disclose allow users to set preferences regarding a relative weight that they are willing to grant the input from other users based on the calculated objective parameters about the other users; and calculate and display an indication of how other users have 
Reed discloses allow users to set preferences regarding a relative weight that they are willing to grant the input from other users based on the calculated objective parameters about the other users (the computer system may display on display device 111 a slider as the weight adjustment slider 401 of FIG. 4, which the user may then use to select a particular weight by moving the bar 405 up and down the vertical region 403…) (col. 9, lines 23-28).  This suggest the user can set the range of score to be selected.
 Gilligan discloses calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters (the network interface is adapted to receive map data including score data derived from votes from users from locations in the region, and the display is adapted to display the maps with indicator indicative of the score for the location at the locations) (paragraph 0152).   This suggests the location is the content and the score data is the data being derived from the user voting and display the indication on the map which similar display indication of how other users have interacted with the content based on a calculation of interaction such as voting.
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Himel allow users to set preferences regarding a relative weight that they are willing to grant the input from other users based on the calculated objective parameters about the other users; and calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters.to include as disclosed by Reed and Gilligan in order to provide important information about the data.



As to claim 3, Himel discloses the system of claim 1, wherein the computer program product causes the server to calculate an objectivity of one of the users (integrity score) (paragraph 0050) as a calculated objective parameter.

As to claim 4, discloses the system of claim 1, wherein the computer program product causes the server to calculate an integrity (integrity score) (paragraph 0050) of one of the users as a calculated objective parameter.

As to claim 5, Himel discloses the system of claim 1, wherein the computer program product causes the server to calculate an honesty (integrity score) (paragraph 0050) of one of the users as a calculated objective parameter.

As to claim 6, Himel discloses the system of claim 1, wherein the computer program product causes the server to calculate a personal disposition towards certain types of content of one of the users as a calculated objective parameter (integrity rating) (paragraph 0050). 
Claim 17 is rejected under the same reason as to claim 1, Himel discloses a method (methods) (paragraph 0019).

Claim 18 is rejected under the same reason as to claim 2.

Claim 19 is rejected under the same reason as to claim 3.

Claim 20 is rejected under the same reason as to claim 4.

Claim 21 is rejected under the same reason as to claim 5.

Claim 22 is rejected under the same reason as to claim 6.

3.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Schoen et al.  (Patent No. US 8,499,040 B2) of Gilligan et al.  (Pub. No. US 2015/0262444 A1).
As to claim 7, discloses a system, comprising: 
a server (web server 250) (col. 2, line 30); 
one or more databases (database) col. 4, line 31); and
a computer program product in a computer readable medium configured to cause the server to allow users to interact with items of content (identifying an entry as matching the story characteristic at least in part because the entry is associated with user of a social-networking system interacting through the social-networking system with an entity corresponding to entity ID) (claim 1), then use the interaction to determine a measure of social value disposition about the users (calculating a score for each of one or more viewing users of the social networking system…) (claim 1).
Schoen does not explicitly disclose calculate and display an aggregate indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated measure of social value disposition with respect to a user who is viewing the content.
However, Gilligan discloses calculate and display an aggregate indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated measure of social value disposition 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Himel and Reed to include calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters as disclosed by Gilligan in order to provide important information about the data.

As to claim 8, Schoen he system of claim 7, wherein the one or more databases are separated into three tables database contained tables) (database) col. 4, line 31).

As to claim 9, Schoen discloses the system of claim 8, wherein one of the three tables maintains a list of all of the users of a software (database) col. 4, line 31).

As to claim 10, Schoen discloses the system of claim 8, wherein another of the three tables maintains a list of all of the items of content that have corresponding interactions (database) col. 4, line 31).

.

3.	Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVIR et al.  (Pub. No. US 2014/0129629 A1) in view of Reed (Patent No. US 5,715,473) and further in view of Gilligan et al.  (Pub. No. US 2015/0262444 A1).
As to claim 12, SAVIR discloses a system, comprising: 
a server (resource server) (0037); 
one or more databases (database 154) (paragraph 0053); and 
a computer program product in a computer readable medium (computer-readable medium) (paragraph 0080) configured to cause the server to allow users to interact with aspects of content, then use the interaction to determine calculated objective parameters about the users (social relevance score calculator 139 may calculate a social relevance score per each one of the passenger relative to the browsing user.  The social relevance score may be used for one or more purpose, for example, for ordering of …) (paragraph 0055).
SAVIR discloses feedback may then be used in the calculation of social media relevance score or match scores with other users…. (paragraph 0061).
SAVIR does not explicitly discloses allow users to set preferences regarding a relative weight of feedback that they are willing to accept from other users based on the calculated objective parameters, and calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters.
However, Reed discloses (the computer system may display on display device 111 a slider as the weight adjustment slider 401 of FIG. 4, which the user may then use to select a 
Furthermore, Gilligan discloses calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters (the network interface is adapted to receive map data including score data derived from votes from users from locations in the region, and the display is adapted to display the maps with indicator indicative of the score for the location at the locations) (paragraph 0152).   This suggests calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Himel include allow users to set preferences regarding a relative weight of feedback that they are willing to accept from other users based on the calculated objective parameters, and calculate and display an indication of how other users have interacted with the content based on a calculation involving the other users interaction with the content and the other users calculated objective parameters.
as disclosed by Gilligan in order to provide important information about the data.

As to claim 13, SAVIR discloses the system of claim 12, wherein the computer program product causes the server to calculate a position of a first user on at least one axis of social value disposition (feedback may then be used in the calculation of social media relevance score or match scores with other users…. (Paragraph 0061).

As to claim 14, SAVIR discloses the system of claim 13, wherein the computer program product causes the server to calculate the position of the other users on the at least one axis of 

As to claim 16, SAVIR discloses the system of claim 15, wherein there are several axes of social value dispositions feedback may then be used in the calculation of social media relevance score or match scores with other users…. (paragraph 0061),

3.	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAVIR et al.  (Pub. No. US 2014/0129629 A1) in view of Reed (Patent No. US 5,715,473) and further in view of Gilligan et al.  (Pub. No. US 2015/0262444 A1) and further in view of Wang et al.  (Pub. No. US 2014/0149441 A1)

As to claim 15, SAVIR, Reed and Gilligan disclose the system of claim 14 excepting for wherein the computer program product causes the server to weigh the input from the other users inversely proportionally to a distance from the first user on the at least one axis of social value disposition.  However, Wang discloses wherein the computer program product causes the server to weigh the input from the other users inversely proportionally to a distance from the first user on the at least one axis of social value disposition (the social connection score may be inversely related to the graphical distance between the helper and the helpee in the social network and positively related to the number of paths between the helper and helpee in the social network) (paragraph 0034).  This discloses the concept the social score is inversely related to distance between the help and helpee.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include social score is inversely related to distance between the help and helpee as disclosed by Wang in order to provide rating.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAOQUOC N TO/Primary Examiner, Art Unit 2154